EXECUTION VERSION




Exhibit 10.05


EXPLANATORY NOTE:  This Amendment No. 2 to Warrant Agreement was entered into
between the Company and the Warrant Agent in order to facilitate the purchase of
warrants in the secondary market by certain financial institutions subject to
the Bank Holding Company Act of 1956, as amended, which institutions could, in
certain circumstances, otherwise have been deemed to have been restricted in
such purchase.


AMENDMENT NO. 2 TO WARRANT AGREEMENT
This Amendment No. 2 to Warrant Agreement (this “Amendment”) is dated as of
November 10, 2017 and is made by and among Voya Financial, Inc. (formerly known
as ING U.S., Inc.), a Delaware corporation (the “Company”) and Computershare
Inc., a Delaware corporation and its wholly-owned subsidiary Computershare Trust
Company, N.A., a federally chartered, limited purpose trust company
(collectively, the “Warrant Agent”). Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Warrant Agreement,
dated May 7, 2013 and amended by Amendment No. 1 thereto, dated as of May 22,
2017 (as so amended, the “Warrant Agreement”), between the Company and the
Warrant Agent.
WHEREAS, the Warrant Agreement was duly executed and delivered by the Company
and the Warrant Agent and constitutes the valid and binding agreement of the
Company and the Warrant Agent, enforceable in accordance with its terms, except
to the extent enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles; the Warrant Agreement remains in full force and
effect as of the date hereof; and as of the date hereof there have been no
adjustments to the Exercise Price or the Number of Shares or other adjustments
pursuant to Article 6 of the Warrant Agreement;
WHEREAS, the Company and the Warrant Agent wish to amend the Warrant Agreement
as set forth herein; and
WHEREAS, Section 7.03(a) of the Warrant Agreement provides that certain
amendments to the Warrant Agreement may be made by the Company and the Warrant
Agent in writing;
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Amendments to the Warrant Agreement.
(a)
Section 1.01 of the Warrant Agreement is hereby amended by adding the following
new definitions:





SC1:4504114.2

--------------------------------------------------------------------------------





““BHCA” means the Bank Holding Company Act of 1956, as amended.”
““BHC Ownership Certificate” means a certificate from a Warrantholder certifying
that it is a BHC Warrantholder and setting forth, as of the date of such
certificate, the number of shares of Common Stock that such BHC Warrantholder
owns, within the meaning of the BHCA, without giving effect to its ownership, or
any exercise and settlement of, its Warrants.
““BHC Warrantholder” means any Warrantholder that (x) is subject to the BHCA and
(y) has determined it may not own or control more than 4.99% of any class of
voting securities, within the meaning of the BHCA, of the Company.”
(b)
Section 3.10 of the Warrant Agreement is hereby amended and restated in its
entirety as follows:



“Section 3.10. Limit on Beneficial Ownership. Notwithstanding any other
provisions hereof, except Section 3.11 to the extent that such Section would not
permit a Warrantholder to take delivery of shares of Common Stock that would be
deliverable after applying the limitations set forth in this Section 3.10, and
subject to Section 3.12, no Warrantholder shall be entitled to take delivery of
any shares of Common Stock deliverable hereunder, including following any
automatic exercise of Warrants hereunder, to the extent (but only to the extent)
that, after such receipt of any shares of Common Stock upon the exercise of any
Warrant or otherwise hereunder, (i) the Section 16 Percentage would exceed 9.0%,
or (ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery, (i) the Section 16 Percentage would
exceed 9.0%, or (ii) the Share Amount would exceed the Applicable Share Limit.
If any delivery owed to a Warrantholder hereunder is not made, in whole or in
part, as a result of this provision, the Company’s obligation to make such
delivery shall not be extinguished (regardless of whether the Expiration Date
shall have occurred) and, notwithstanding the occurrence of the Expiration Date
or anything else to the contrary herein, the Company shall make such delivery
sixty-one (61) days after the earlier of (A) such Warrantholder giving notice to
Company (i) that after such delivery, (x) the Section 16 Percentage would not
exceed 9.0% and (y) the Share Amount would not exceed the Applicable Share Limit
or (ii) requesting such delivery, or (B) the 90th day following the Expiration
Date. The foregoing provisions shall not apply, however, and any delivery of
shares of Common Stock made to the Warrantholder pursuant to the exercise of any
Warrant shall be deemed valid and not subject to limitation under this Section
3.10, if the Company has not received notice from the Warrantholder of a
limitation under this Section


-2-
SC1:4504114.2

--------------------------------------------------------------------------------





3.10 on or prior to the fifth Business Day prior to such delivery; provided,
however, that in the case of a delivery of shares of Common Stock pursuant to an
automatic exercise, the Company shall provide the Warrantholders with notice of
such delivery at least ten Business Days prior to such delivery.”


-3-
SC1:4504114.2

--------------------------------------------------------------------------------





(c)
The following new Section 3.11 is hereby added to the Warrant Agreement:



“Section 3.11. Limit on BHC Warrantholder Ownership. Notwithstanding any other
provisions hereof, except Section 3.10 to the extent that such Section would not
permit a Warrantholder to take delivery of shares of Common Stock that would be
deliverable after applying the limitations set forth in this Section 3.11, and
subject to Section 3.12, no BHC Warrantholder shall be entitled to take delivery
of any shares of Common Stock deliverable hereunder, including following any
automatic exercise of Warrants hereunder, to the extent that, after such receipt
of any shares of Common Stock upon the exercise of any Warrant or otherwise
hereunder, such BHC Warrantholder’s aggregate ownership of Common Stock would
exceed 4.90% of the shares of Common Stock then outstanding. If at any time a
BHC Warrantholder delivers to the Company a BHC Ownership Certificate, such BHC
Warrantholder shall be entitled to take delivery of any shares of Common Stock
otherwise deliverable hereunder, including following any automatic exercise of
Warrants hereunder, only to the extent provided in the fourth sentence of this
Section 3.11. Each BHC Warrantholder may deliver to the Company an updated BHC
Ownership Certificate from time to time following delivery of its initial BHC
Ownership Certificate hereunder. On the applicable Settlement Date or, if later,
the date that is five Trading Days after receipt of any BHC Ownership
Certificate provided in accordance with this Section 3.11, the Company shall
deliver to the BHC Warrantholder a number of shares of Common Stock equal to the
lesser of (i) the number of shares of Common Stock to which the BHC
Warrantholder is entitled pursuant to this Warrant Agreement that have not been
delivered to the BHC Warrantholder and (ii) the number of shares of Common Stock
that, when added to the number of shares of Common Stock set forth in the latest
BHC Ownership Certificate from such BHC Warrantholder, equals 4.90% of the
shares of Common Stock outstanding as of such applicable Settlement Date (or, if
applicable, such later Trading Day). In calculating the number of shares of
Common Stock described in clause (ii) of the preceding sentence, the Company
shall be entitled to estimate the number of shares of Common Stock outstanding
on the relevant date, which estimation shall be conclusive for all purposes
absent material error. On the 150th day following the Expiration Date, if any
delivery owed to a BHC Warrantholder hereunder has not been made, in whole or
part, as a result of this provision, the Company’s obligation to make such
delivery shall be permanently extinguished. This Section 3.11 shall not apply,
however, and any delivery of shares of Common Stock made to a BHC Warrantholder
pursuant to the exercise of any Warrant shall be deemed valid and not subject to
limitation under this Section 3.11, if the Company has not received a BHC
Ownership Certificate from such BHC


-4-
SC1:4504114.2

--------------------------------------------------------------------------------





Warrantholder on or prior to the fifth Business Day prior to such delivery. The
Company shall incur no liability or responsibility to any BHC Warrantholder for
any action taken by the Company pursuant to this Section 3.11, except as a
result of the Company’s gross negligence.”
(d)
The following new Section 3.12 is hereby added to the Warrant Agreement:

“Section 3.12. Ownership Limitations. In connection with any exercise of
Warrants (including any automatic exercise of Warrants, but only if the Company
has provided the relevant Warrantholder with notice of such automatic exercise
at least ten Business Days prior to any delivery of shares to such Warrantholder
pursuant to such automatic exercise), (i) unless a Warrantholder shall have
provided the Company, on or prior to the fifth Business Day prior to delivery of
any shares of Common Stock pursuant to such exercise, with the notice described
in the last sentence of Section 3.10, such Warrantholder shall be deemed to have
represented to the Company and the Warrant Agent that Section 3.10 does not
apply to the delivery of shares of Common Stock to such Warrantholder upon the
exercise of such Warrants and (ii) unless a Warrantholder shall have provided
the Company, on or prior to the fifth Business Day prior to delivery of any
shares of Common Stock pursuant to such exercise, with a BHC Ownership
Certificate, as contemplated in Section 3.11, such Warrantholder shall be deemed
to have represented to the Company and the Warrant Agent that Section 3.11 does
not apply to the delivery of shares of Common Stock to such Warrantholder upon
the exercise of such Warrants.”
(e)
The last sentence of the paragraph with the heading “FORM OF SETTLEMENT” in
Exhibit A shall be amended to read:

“Notwithstanding the foregoing or any other provision hereof, no Warrantholder
shall be entitled to receive shares of Common Stock in violation of the
provisions of Section 3.10 or Section 3.11 of the Warrant Agreement, if
applicable.”
(f)
In no event shall the Warrant Agent be responsible for tracking, or notifying
the Company of, (i) any ownership limitations established by the foregoing
terms, or (ii) any violations thereof.

2.    Effect of Amendment. The Company hereby represents and warrants to the
Warrant Agent that this Amendment complies with the conditions set forth in
Section 7.03 of the Agreement.


-5-
SC1:4504114.2

--------------------------------------------------------------------------------





3.    Effect on Warrant. Except as expressly amended hereby, the Warrant
Agreement and the Warrants are and shall remain in full force and effect. On and
after the date hereof, each reference in the Warrant Agreement and the Warrants
to “this Warrant Agreement,” “Warrant Agreement,” “herein,” “hereof,”
“hereunder,” “hereby” or words of similar import shall mean and be a reference
to the Warrant Agreement as amended hereby as a whole and not to any particular
provision of the Warrant Agreement. If and to the extent there are
inconsistencies between the Warrant Agreement and this Amendment, the terms of
this Amendment shall control.
4.    Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed by the law of the State of New York without giving
effect to the principles of conflicts of laws thereof.
5.    Counterparts. This Amendment may be executed in any number of counterparts
on separate counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.
[Signature Pages Follow]




-6-
SC1:4504114.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.
VOYA FINANCIAL, INC.
By:
/s/ Kevin Reimer    

Name: Kevin Reimer
Title:
VP & Assistant Treasurer

By:
/s/ David S. Pendergrass    

Name: David S. Pendergrass
Title:
SVP & Treasurer





[Signature Page to Amendment to Warrant Agreement]

--------------------------------------------------------------------------------






Acknowledged and Agreed as of the day and year first above written:
COMPUTERSHARE INC.
COMPUTERSHARE TRUST COMPANY, N.A.
For both entities
By: /s/ Dan DeWeever        
Name: Dan DeWeever
Title:    Product Director


[Signature Page to Amendment to Warrant Agreement]